               Case 3:20-cv-00170-AC     Document 35       Filed 01/06/21     Page 1 of 2




Brian T. Kiolbasa, OSB No. 112890
kiolbasab@lanepowell.com
LANE POWELL PC
601 S.W. Second Avenue, Suite 2100
Portland, Oregon 97204
Telephone: 503.778.2100
Facsimile: 503.778.2200

Attorneys for Plaintiffs




                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

                                      PORTLAND DIVISION

SCI COLLABORATION, LLC, a Florida                     Case No. 3:20-cv-00170-AC
limited liability company, NIKKI BUZZETTA
and KEN LUNA,
                                                      MOTION TO WITHDRAW AS
                                   Plaintiffs,        COUNSEL FOR PLAINTIFFS

          v.                                          (Expedited Consideration Requested)

SPORTS CAR INTERNATIONAL, LLC, an
Oregon limited liability company, and JOHN
MICHIAL SHUMATE,

                                 Defendant.


                           I. LR 7-1 CERTIFICATE OF CONFERRAL

         Counsel for plaintiffs certifies that he has conferred with counsel for defendants, and that

defendants do not oppose this Motion.

                                            II. MOTION

         Pursuant to LR 83-11, Brian T. Kiolbasa and Lane Powell PC, as counsel for plaintiffs SCI

Collaboration, LLC, Nikki Buzzetta, and Ken Luna (collectively, “plaintiffs”) respectfully moves

the Court for leave to withdraw as counsel for plaintiffs in this matter. In support of this Motion,

counsel submits the Declaration of Brian T. Kiolbasa (“Kiolbasa Decl.”).

PAGE 1 –         MOTION TO WITHDRAW AS COUNSEL FOR                           LANE POWELL PC
                                                                   601 S.W. SECOND AVENUE, SUITE 2100
                 PLAINTIFFS
                                                                         PORTLAND, OREGON 97204
                                                                        503.778.2100 Fax: 503.778.2200
719319.0001/8305121.1
            Case 3:20-cv-00170-AC        Document 35        Filed 01/06/21      Page 2 of 2




         Good cause exists for counsel’s withdrawal from representation of plaintiffs in this matter.

(Kiolbasa Decl. ¶¶ 3-4.)

         There is no trial date currently set in this matter, and withdrawal will not cause unnecessary

delay or disruption of this lawsuit. (Kiolbasa Decl. ¶¶ 5-6.)

         Plaintiffs are aware of this Motion, and likewise have been counseled regarding the

possibility of withdrawal. (Kiolbasa Decl. ¶ 7.)

         If this Motion is granted, the Court and parties can direct all future service and

communications in this matter as follows:

                                         Ms. Nikki Buzzetta
                                      SCI Collaboration, LLC
                                        7827 Blue Sage Way
                                      Parkland, Florida 33076
                                      buzznikki25@gmail.com

                                          Mr. Ken Luna
                                      SCI Collaboration, LLC
                                  4410 Westheimer Rd., Apt. 2301
                                       Houston, Texas 77027
                                      ken.safsllc@gmail.com

                                        III. CONCLUSION

         For the foregoing reasons, the undersigned counsel respectfully requests that the Court

enter an Order granting them leave to withdraw as counsel for plaintiffs.

         DATED: January 6, 2021

                                              LANE POWELL PC



                                              By:   s/ Brian T. Kiolbasa
                                                   Brian T. Kiolbasa, OSB No. 112890
                                                   Telephone: 503.778.2100
                                              Attorneys for Plaintiffs




PAGE 2 –         MOTION TO WITHDRAW AS COUNSEL FOR                             LANE POWELL PC
                                                                     601 S.W. SECOND AVENUE, SUITE 2100
                 PLAINTIFFS
                                                                           PORTLAND, OREGON 97204
                                                                          503.778.2100 Fax: 503.778.2200
719319.0001/8305121.1
